DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 73-79, in the reply filed on November 7, 2022 is acknowledged.  The traversal is on the ground(s) that Delgass et al. does not teach the newly added special technical feature of at least two reactors.  This is not found persuasive because the claimed feature is taught by the prior art, namely Beckham et al. (US 2016/0052949) discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 60-67 and 69-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 7, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 73 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckham et al. (US 2016/0052949).
Considering Claim 73:  Beckham et al.  teaches a process comprising contacting a biomass with an organic solvent in a first reactor to form a lignin enriched fraction (¶0090; ¶0119); separating the lignin enriched fraction from the first reactor and contacting the lignin enriched fraction with a solid catalyst in a second reactor in the absence of added molecular hydrogen (¶0091-93; 123-124); and producing a reaction mixture comprising isoeugenol (¶0171).

Claims 76 and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferdosian et al. (RSC Adv. 2014, 4, 31745-31753) as evidenced by van de Pas et al. (Biomacromolecules 2017, 18, 2640−2648).
Considering Claim 76 and 77:  Ferdosian et al. teaches a process comprising contacting an organosolv lignin with a solid catalyst to form a hydrogenolysis reaction mixture in a reaction vessel (Section 2.2); and forming a thermoset resin by contacting the reaction product with epichlorohydrin (Section 2.4).  As the organosolv lignin is purchased from a supplier, it would inherently be produced by contacting a biomass with a solvent in a different reactor.
	Van de Pas et al. shows that the hydrogenolysis of lignin produces 4-(3-hydroxypropyl)-2-methoxyphenol (pg. 2642).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Beckham et al. (US 2016/0052949) as applied to claim 73 above, and further in view of Chen et al. (J. Appl. Polym. Sci. 2015, 42176, 1-10).
Considering Claim 74:  Beckham et al. teaches the process of claim 73 as shown above.
	Beckham et al. does not teach forming a thermoset from the reaction product.  However, Chen et al. teaches preparing a thermoset by reacting a base catalyzed lignin depolymerization product with epichlorohydrin (pg. 2).  Beckham et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely lignin degradation products.  It would have been obvious to a person having ordinary skill in the art to have modified the lignin of Beckham et al. as in Chen et al., and the motivation to do so would have been, as Chen et al. suggests, to provide an adhesive with high shear strength (Abstract).

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Beckham et al. (US 2016/0052949) in view of Chen et al. (J. Appl. Polym. Sci. 2015, 42176, 1-10).
Considering Claim 76:  Beckham et al.  teaches a process comprising contacting a biomass with an organic solvent in a first reactor to form a lignin enriched fraction (¶0090; ¶0119); separating the lignin enriched fraction from the first reactor and contacting the lignin enriched fraction with a solid catalyst in a second reactor in the absence of added molecular hydrogen (¶0091-93; 123-124); and producing a reaction mixture comprising isoeugenol (¶0171).
	Beckham et al. does not teach forming a thermoset from the reaction product.  However, Chen et al. teaches preparing a thermoset by reacting a base catalyzed lignin depolymerization product with epichlorohydrin (pg. 2).  Beckham et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely lignin degradation products.  It would have been obvious to a person having ordinary skill in the art to have modified the lignin of Beckham et al. as in Chen et al., and the motivation to do so would have been, as Chen et al. suggests, to provide an adhesive with high shear strength (Abstract).

Claims 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Beckham et al. (US 2016/0052949) as applied to claim 73 above, and further in view of Hsu et al. (US Pat. 4,433,126).
Considering Claims 74 and 75:  Beckham et al. teaches the process of claim 73 as shown above.
	Beckham et al. does not teach forming a phenolic resin from the reaction product.  However, Hsu et al. teaches forming a phenolic resin from lignin degradation products (3:14-36).  The resin is mixed with cellulosic fibers and cured to form a composite (1:14-28).  Beckham et al. and Hsu et al. are analogous art as they are concerned with the same field of endeavor, namely lignin degradation products.  It would have been obvious to a person having ordinary skill in the art to have formed a phenolic resin from the composition of Beckham et al., and the motivation to do so would have been, as Hsu et al. suggests, to prepare a low cost binder for lignocellulose fibers.  

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Beckham et al. (US 2016/0052949) as applied to claim 73 above, and further in view of Hsu et al. (US Pat. 4,433,126).
Considering Claim 76:  Beckham et al.  teaches a process comprising contacting a biomass with an organic solvent in a first reactor to form a lignin enriched fraction (¶0090; ¶0119); separating the lignin enriched fraction from the first reactor and contacting the lignin enriched fraction with a solid catalyst in a second reactor in the absence of added molecular hydrogen (¶0091-93; 123-124); and producing a reaction mixture comprising isoeugenol (¶0171).
	Beckham et al. does not teach forming a phenolic resin from the reaction product.  However, Hsu et al. teaches forming a phenolic resin from lignin degradation products (3:14-36).  The resin is mixed with cellulosic fibers and cured to form a composite (1:14-28).  Beckham et al. and Hsu et al. are analogous art as they are concerned with the same field of endeavor, namely lignin degradation products.  It would have been obvious to a person having ordinary skill in the art to have formed a phenolic resin from the composition of Beckham et al., and the motivation to do so would have been, as Hsu et al. suggests, to prepare a low cost binder for lignocellulose fibers.  

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Ferdosian et al. (RSC Adv. 2014, 4, 31745-31753) as evidenced by van de Pas et al. (Biomacromolecules 2017, 18, 2640−2648) as applied to claim 76 above, and further in view of van de Pas et al. (Biomacromolecules 2017, 18, 2640−2648).
Considering Claim 79:  Ferdosian et al. teaches the process of claim 79 as shown above.  The process of Ferdosian et al. results in the preparation of 3-(3-methoxy-4-(oxiran-2-ylmethoxy)phenol)propan-1-ol as shown above.
	Ferdosian et al. is silent towards the curing agent.  However, van de Pas et al. teaches using diethylenetriamine as a curing agent for glycidyl modified lignin decomposition products (pg. 2641).  It would have been obvious to a person having ordinary skill in the art to have used the curing agent of van de Pas et al. for the reaction product of Ferdosian et al., and the motivation to do so would have been, as van de Pas et al. suggests, it is a suitable curing agent for the system (pg. 2641).

Allowable Subject Matter
Claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 78:  The closest prior of record does not teach or suggest the claimed demethylating steps of claim 78.  The closest prior art of record is Ferdosian et al. (RSC Adv. 2014, 4, 31745-31753), discussed above.  There is no suggestion in the prior art of record to add a demethylating step to the process of Ferdosian et al. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767